                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

IN RE: REQUEST FOR JUDICIAL ASSISTANCE
FROM THE FIRST INSTANCE COURT IN CIVIL
AND COMMERCIAL MATTERS NO. 12 IN BUENOS                      NO. 3:19-MC-2-J-32PDB
AIRES, ARGENTINA, IN THE MATTER OF ISMAEL
HORACIO PORCEL V. RUBÉN AMILCAR MALDONADO



                                        Order

      Proceeding under 28 U.S.C. § 1782, the United States asks the Court to appoint
Katerina Ossenova, Esquire, as a commissioner to administer any necessary oaths,
make any necessary certifications, issue any necessary subpoenas, and otherwise
take actions necessary to obtain evidence requested in a Letter of Request by the First
Instance Court in Civil and Commercial Matters No. 12 in Buenos Aires, Argentina,
in Ismael Horacio Porcel v. Rubén Amilcar Maldonado, No. 61142/12. Doc. 1.

      The United States attaches the original Spanish-language Letter of Request,1
Doc. 1-1, and an English translation,2 Doc. 1-2. The Letter of Request asks the United
States, under the Hague Convention on the Taking of Evidence Abroad in Civil or
Commercial Matters (“Hague Convention”), March 18, 1970, 23 U.S.T. 2555 (signed
by the United States on July 27, 1970, and entered into force with respect to the
United States on October 7, 1972), to acquire the following information from Merrill
Lynch & Co., Inc., to be used in Porcel:



      1The   Argentine court signed two Letter Requests: one dated March 8, 2018, Doc.
1-1 at 2–3, and one dated August 7, 2018, Doc. 1-1 at 4–5. The March letter contains the
request for bank information, while the August letter seeks an extension of the March
letter and provides an explanation of the need for the documents.
      2The  English translation of the Letter of Request dated March 8, 2018, appears
incomplete, with only one of the two translated pages in the exhibit. See Doc. 1-2 at 3.
The essential information is in the included page.
          •   Merrill Lynch bank statements from an account ending in 1752,
              in the name of Maria Julia Aguilar, from the date the account was
              first opened until March 8, 2018 [the date of the first Letter
              Request], indicating who withdrew funds in 2009, and the dates
              and amounts of those withdrawals; and,

          •   Information on a bank money transfer made on September 28,
              2009, in the amount of $27,567.92, to which account it was made
              and how, and from whom the bank received the instructions to
              make such a money transfer.

Doc. 1-1 at 2; Doc. 1-2 at 3. The United States explains that, although the Letter
Request provides a New York address for Merrill Lynch, its national subpoena
processing office is in Jacksonville, Florida. Doc. 1 at 2, 5.

      The Hague Convention “prescribes certain procedures by which a judicial
authority in one contracting state may request evidence located in another
contracting state.” Societe Nationale Industrielle Aerospatiale v. U.S. Dist. Court for
S. Dist. Iowa, 482 U.S. 522, 524 (1987). Article 1 allows a judicial authority of a
contracting state to “request the competent authority of another Contracting State,
by means of a Letter of Request, to obtain evidence, or to perform some other judicial
act.” 23 U.S.T. at 2557. Article 17 allows a person appointed as commissioner to take
evidence “in aid of proceedings commenced in the courts of another Contracting State”
if “(a) a competent authority designated by the State where the evidence is to be taken
has given its permission either generally or in the particular case; and (b) he complies
with the conditions which the competent authority has specified in the permission.”
23 U.S.T. at 2565.

      Under 28 U.S.C. § 1782(a), “The district court of the district in which a person
resides or is found may order him to give his testimony or statement or to produce a
document or other thing for use in a proceeding in a foreign or international tribunal.”
A court may issue such an order “pursuant to a letter rogatory issued, or request
made, by a foreign or international tribunal or upon the application of any interested
person and may direct that the testimony or statement be given, or the document or


                                            2
other thing be produced, before a person appointed by the court. By virtue of his
appointment, the person appointed has power to administer any necessary oath and
take the testimony or statement.” 28 U.S.C. § 1782(a). The statutory requirements
therefore are:

      (1) the request must be made by a foreign or international tribunal, or
      by any interested person; (2) the request must seek evidence, whether it
      be the testimony or statement of a person or the production of a
      document or other thing; (3) the evidence must be for use in a proceeding
      in a foreign or international tribunal; and (4) the person from whom
      discovery is sought must reside or be found in the district of the district
      court ruling on the application for assistance.

In re Clerici, 481 F.3d 1324, 1331–32 (11th Cir. 2007) (internal quotation marks and
footnote omitted). “[T]he testimony or statement shall be taken, and the document or
other thing produced, in accordance with the Federal Rules of Civil Procedure.”
28 U.S.C. § 1782(a).

      If the statutory requirements are satisfied, the court may consider the
following discretionary factors to decide whether granting the request is warranted:

      (1) whether the person from whom discovery is sought is a participant
      in the foreign proceeding, because the need for § 1782(a) aid generally is
      not as apparent as it ordinarily is when evidence is sought from a
      nonparticipant; (2) the nature of the foreign tribunal, the character of
      the proceedings underway abroad, and the receptivity of the foreign
      government or the court or agency abroad to U.S. federal-court judicial
      assistance; (3) whether the § 1782(a) request conceals an attempt to
      circumvent foreign proof-gathering restrictions or other policies of a
      foreign country or the United States; and (4) whether the request is
      otherwise unduly intrusive or burdensome.

In re Clerici, 481 F.3d at 1334 (internal quotation marks omitted). The court need not
“conduct a detailed analysis of foreign law” but should focus on “providing efficient
means of assistance to participants in international litigation in our federal courts
and encouraging foreign countries by example to provide similar means of assistance
to our courts.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 28 (2d Cir. 1998).


                                          3
      The Right to Financial Privacy Act (“RFPA”) limits the government’s access to
the financial records of customers of financial institutions. 12 U.S.C. § 3402. It
provides:

      [N]o Government authority may have access to or obtain copies of, or
      [sic] the information contained in the financial records of any customer
      from a financial institution unless ... such customer has authorized such
      disclosure ... [or] such financial records are disclosed in response to a
      judicial subpena [sic] which meets the requirements of ... this title.

12 U.S.C. § 3402. It defines a “government authority” as “any agency or department
of the United States, or any officer, employee, or agent thereof.” 12 U.S.C. § 3401(3).
Courts have held the RFPA does not apply to requests for assistance made by foreign
letters of request. See, e.g., Young v. U.S. Dep’t of Justice, 882 F.2d 633, 636–39 (2d
Cir. 1989); In re Request from United Kingdom Pursuant to Treaty Between U.S. &
Gov’t of United Kingdom of Great Britain, N. Ireland on Mut. Legal Assistance in
Criminal Matters in the Matter of Easier, PLC, 3:07-MC-46-J-32MCR, 2007 WL
3286689, at *3 (M.D. Fla. Nov. 5, 2007) (unpublished).

      In Young, the Second Circuit identified four reasons for not extending the
RFPA to those appointed as commissioners who seek to obtain information from
financial institutions to support a request from a foreign country: (1) in enacting the
RFPA, Congress intended to “regulate the release of customer information from
financial institutions in circumstances where adequate controls did not already
exist,” and requests from foreign courts are subject to judicial review before they are
executed; (2) it would be contrary to Congress’s goal of fostering reciprocal
cooperation with foreign governments; (3) it would provide no additional protection
because the RFPA would not prevent a private commissioner from obtaining the
information; and (4) it would not increase the potential for government abuse because
“a representative may apply for a commission only upon the request of a foreign party,
and then only when the requesting party can adequately establish that the evidence
sought will be used in a foreign tribunal.” Young, 882 F.2d at 636–39.


                                          4
      The Eleventh Circuit has not decided the issue. In a footnote, it remarked the
release of bank records in response to a request from a foreign tribunal would violate
no United States law or privilege and stated, “The records will be released in
conformance with the Right to Financial Privacy Act.” In re Request for Assistance
from Ministry of Legal Affairs of Trinidad and Tobago, 848 F.2d 1151, 1156 n.12 (11th
Cir. 1988), abrogated on other grounds by Intel Corp. v. Adv. Micro Devices, Inc., 542
U.S. 241, 253 (2004). The Second Circuit has observed that statement was dictum
and “did no more than note that the commissioner involved would comply with the
RFPA.” Young, 882 F.2d at 638.

      Here, the statutory requirements have been satisfied: the request was made
by an Argentinian court; the request bank transactional information; the information
is for use in an Argentinian civil action; Merrill Lynch’s office for service and
accepting subpoenas is in this district.

      The discretionary factors weigh in favor of granting the request. Merrill Lynch
is not a participant in the proceeding. See Intel Corp., 542 U.S. at 264
(“[N]onparticipants in the foreign proceeding may be outside the foreign tribunal’s
jurisdictional reach; hence, their evidence, available in the United States, may be
unobtainable absent § 1782(a) aid.”). The proceeding is a civil action before an
Argentinian court and that court has requested the assistance, indicating it would be
receptive to this Court’s assistance. See Clerici, 481 F.3d at 1335 (finding second and
third discretionary factors weighed in favor of granting assistance because the foreign
tribunal was the Panamanian court and the court itself issued the request). There is
no indication the request attempts to circumvent restrictions in Argentina or the
United States. Absent Eleventh Circuit precedent to the contrary, under the
persuasive reasoning in Young, RFPA does not apply to this request under § 1782.
There is no indication the request is unduly intrusive or burdensome; the information
requested appears reasonably calculated to ascertain financial activities a party in
the Argentinian action.


                                           5
      Because the statutory requirements have been satisfied and the discretionary
factors weigh in favor of granting the motion, the Court grants the United States’
motion, Doc. 1, and appoints Ms. Ossenova as a commissioner to administer any
necessary oaths, make any necessary certifications, issue any necessary subpoenas,
and otherwise take any necessary and legal actions to obtain the evidence requested
in the letters rogatory, Doc. 1-1.

      Ordered in Jacksonville, Florida, on February 15, 2019.




c:    Katerina Ossenova
      Trial Attorney




                                        6
